  Case 18-21982         Doc 23     Filed 11/13/18 Entered 11/13/18 11:20:41              Desc Main
                                      Document Page 1 of 4


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 18-21982
         MICHAEL MCDONALD

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 08/04/2018.

         2) The plan was confirmed on NA .

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was dismissed on 10/10/2018.

         6) Number of months from filing to last payment: 0.

         7) Number of months case was pending: 3.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 18-21982       Doc 23       Filed 11/13/18 Entered 11/13/18 11:20:41                    Desc Main
                                     Document Page 2 of 4



Receipts:

       Total paid by or on behalf of the debtor                     $0.00
       Less amount refunded to debtor                               $0.00

NET RECEIPTS:                                                                                          $0.00


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                 $0.00
    Court Costs                                                           $0.00
    Trustee Expenses & Compensation                                       $0.00
    Other                                                                 $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                      $0.00

Attorney fees paid and disclosed by debtor:                 $400.00


Scheduled Creditors:
Creditor                                      Claim         Claim         Claim         Principal       Int.
Name                                Class   Scheduled      Asserted      Allowed          Paid          Paid
Alliance One                    Unsecured         418.00           NA             NA            0.00        0.00
ALLIED INTERSTATE               Unsecured         140.00           NA             NA            0.00        0.00
BANK OF AMERICA                 Unsecured           0.00           NA             NA            0.00        0.00
BARCLAYS BANK DELAWARE          Unsecured      2,181.00            NA             NA            0.00        0.00
BMO HARRIS BANK                 Unsecured           0.00           NA             NA            0.00        0.00
CAPITAL ONE BANK                Unsecured         726.00           NA             NA            0.00        0.00
CAPITAL ONE BANK                Unsecured         542.00           NA             NA            0.00        0.00
CAPITAL ONE BANK                Unsecured      4,606.00            NA             NA            0.00        0.00
CAPITAL ONE BANK                Unsecured         212.00           NA             NA            0.00        0.00
CARRINGTON MORTGAGE             Secured              NA            NA       63,421.00           0.00        0.00
CARRINGTON MORTGAGE             Secured      220,389.00            NA             NA            0.00        0.00
CITICARDS                       Unsecured     12,718.00            NA             NA            0.00        0.00
COLLECTION                      Unsecured         181.00           NA             NA            0.00        0.00
COLLECTION COMPANY OF AMERIC    Unsecured         140.00           NA             NA            0.00        0.00
CREDIT ACCEPTANCE CORP          Secured        2,500.00            NA             NA            0.00        0.00
CREDIT ACCEPTANCE CORP          Unsecured         148.00        148.44         148.44           0.00        0.00
CREDIT ONE BANK                 Unsecured           0.00           NA             NA            0.00        0.00
DITECH                          Unsecured           0.00           NA             NA            0.00        0.00
ENHANCED RECOVERY CORP          Unsecured         168.00           NA             NA            0.00        0.00
FIRST PREMIER BANK              Unsecured         417.00           NA             NA            0.00        0.00
ILLINOIS COLLECTION SE          Unsecured         313.00           NA             NA            0.00        0.00
LITTLE VILLAGE CURRENCY EXCHA   Unsecured           0.00           NA             NA            0.00        0.00
MID AMERICA BANK                Unsecured         508.00           NA             NA            0.00        0.00
NCO FINANCIAL SYSTEM            Unsecured          98.00           NA             NA            0.00        0.00
PEOPLES GAS LIGHT & COKE CO     Unsecured         874.00           NA             NA            0.00        0.00
PEOPLES GAS LIGHT & COKE CO     Unsecured      1,117.00            NA             NA            0.00        0.00
PEOPLES GAS LIGHT & COKE CO     Unsecured           0.00           NA             NA            0.00        0.00
PEOPLES GAS LIGHT & COKE CO     Unsecured           0.00           NA             NA            0.00        0.00
PEOPLES GAS LIGHT & COKE CO     Unsecured           0.00           NA             NA            0.00        0.00
Portfolio Recovery              Unsecured         830.00           NA             NA            0.00        0.00
RESURGENT CAPITAL SERVICES      Unsecured         825.00           NA             NA            0.00        0.00



UST Form 101-13-FR-S (09/01/2009)
 Case 18-21982     Doc 23     Filed 11/13/18 Entered 11/13/18 11:20:41                   Desc Main
                                 Document Page 3 of 4



Scheduled Creditors:
Creditor                                  Claim         Claim        Claim         Principal       Int.
Name                           Class    Scheduled      Asserted     Allowed          Paid          Paid
Stellar Recovery Inc        Unsecured         164.00           NA             NA           0.00        0.00
SUPERIOR MANAGEMENT         Unsecured         705.00           NA             NA           0.00        0.00
SYNCB                       Unsecured           0.00           NA             NA           0.00        0.00
SYNCHRONY BANK              Unsecured           0.00           NA             NA           0.00        0.00
SYNCHRONY BANK              Unsecured           0.00           NA             NA           0.00        0.00
TARGET                      Unsecured      3,789.00            NA             NA           0.00        0.00
TBOM/CONTFIN                Unsecured           0.00           NA             NA           0.00        0.00
TECHNOLOGY INSURANCE        Unsecured     11,828.00            NA             NA           0.00        0.00
WEST ASSET MANAGEMENT       Unsecured         814.00           NA             NA           0.00        0.00


Summary of Disbursements to Creditors:
                                                         Claim          Principal                 Interest
                                                       Allowed              Paid                     Paid
Secured Payments:
      Mortgage Ongoing                                  $0.00                  $0.00               $0.00
      Mortgage Arrearage                           $63,421.00                  $0.00               $0.00
      Debt Secured by Vehicle                           $0.00                  $0.00               $0.00
      All Other Secured                                 $0.00                  $0.00               $0.00
TOTAL SECURED:                                     $63,421.00                  $0.00               $0.00

Priority Unsecured Payments:
       Domestic Support Arrearage                        $0.00                 $0.00               $0.00
       Domestic Support Ongoing                          $0.00                 $0.00               $0.00
       All Other Priority                                $0.00                 $0.00               $0.00
TOTAL PRIORITY:                                          $0.00                 $0.00               $0.00

GENERAL UNSECURED PAYMENTS:                            $148.44                 $0.00               $0.00


Disbursements:

       Expenses of Administration                              $0.00
       Disbursements to Creditors                              $0.00

TOTAL DISBURSEMENTS :                                                                             $0.00




UST Form 101-13-FR-S (09/01/2009)
  Case 18-21982         Doc 23      Filed 11/13/18 Entered 11/13/18 11:20:41                Desc Main
                                       Document Page 4 of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 11/13/2018                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
